Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 8 November 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best Friend
St: Petersburg Novbr: 8th 1814

Your Letters arrive so regularly that it is scarcely necessary to acknowledge the receipt of them. by your last I find you have at last been obliged to sacrifice your opinion to the majority, and I pray to Heaven good consequences may result from it—The news which we are continually recieving makes it of little consequence, but it appears to me, that they there would be less dis-grace in acknowledging ourselves a conquered Nation, than in submitting to the perpetual trifling of an Enemy like ours, and agreeing to take a proper tone, when we may probably be thankful, if they will  hear us on our knees. I blush to think that my Sons are brought up in that hot Bed of Treason and Cowardice which makes one ashamed of owning it for ones Country—We are positively told that Mr. M. must go out that nothing else will satisfy and that there will be a Peace because the Americans cannot hold out any longer and must submit to sign what is offer’d them—
The Emperor is not to return untill the 24 of January and after all we shall have a very quiet Winter Count Maister paid me a Visit but I was unfortunately not at home his Wife and Daughters are arrived but I have not made their acquaintance—
M: H. seems to be surprized at your not writing him oftener he hinted to me the possibility of your making a journey to Vienna for the which I could not understand the motive but he intimated to me that it was in consequence of some information which he had given you I am too prudent to ask questions therefore I cannot even guess what he alluded to—Ah Mon Ami how just what you say of the Emperor Alexander could our Nation or one single Hero be inspired with the same spirit we might yet hold up our heads and defy even the brutality of our Enemies—Even yet we may hope and though this hope may prove illusive it will at least tend to cheer our way untill our degradation is completed—Do not be angry with me were you not so deeply responsible I should not feel so keenly but when I look forward to the time when our present great difficulties are passed I tremble should we remain a Nation and a Republic lest the ingratitude (which is inherent in such a form of Government) should be the only reward you will gain for your suffering and your efforts to maintain their cause. I say your suffering because although you have been very garded in your Letters I too fully understand your real situation not be fully aware of your the propriety of the term—
What strange idea’s trifles produce my Banker met a Gentleman the other day and assured him I could have no Letters of any consequence because he had received none for me for some time—I am almost ashamed to send you this Letter Mr Charles has been writing his German  Lesson and had spilt the Ink on the Table I have not time to write another you must therefore excuse it.

P. S. 9th I kept my Letter open in the hope of receiving some good News my plan has proved successful Mr. L. has written me a few lines to announce to me the capture defeat of the British in Canada I am afraid to believe it but if true God send it may be followed up by some great stroke which may so disable the Mad Bull as to keep him quiet—I have only time to repeat how sincerely I am ever yours. Tell Kitty to write confidentially

LCA.
My last should have been dated the 4th. and enclose to Mr Meyers I never liked mysteries
I am going this evening to Mrs. Bettencourt’s not the most agreeable thing in the World to me at present as I do not feel pleasant in company with the English but she has been so kind and attentive I could not refuse. God Bless you My love to Kitty
L C A—
